On Motion for Rehearing.
We seem not to have made clear our meaning to appellant in our original opinion. The bank was not constituted a stakeholder or escrow agent. The trial court found, and we hold, that the bank came into possession of the conveyance and draft attached under the letter of appellee. This letter of instructions from appellee to the bank, transmitting the conveyance with draft attached, was a counter offer, for the instructions it contained cannot be ignored. The bank was by such letter constituted nothing more than the servant of appellee to deliver the conveyance for cash. The letter to the bank did not, of course, exhaust the power of appellee to issue any further orders to the bank, so long as the bank had not delivered the conveyance pursuant to appellee's instructions. The bank was obviously without authority to refuse to *Page 1068 
return the conveyance to appellee upon receiving instructions to do so; and did so.
Motion for rehearing is refused.
Refused.
PLEASANTS, C. J., absent.